Case: 6:19-cr-00030-REW-HAI Doc #: 134 Filed: 06/04/20 Page: 1 of 2 - Page ID#: 449




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

  UNITED STATES OF AMERICA,                         )
                                                    )
        Plaintiff,                                  )        No. 6:19-CR-30-REW-HAI
                                                    )
  v.                                                )
                                                    )                  ORDER
  JORDAN P. MOORE,                                  )

        Defendant.
                                         *** *** *** ***

        This matter is before the Court on the Recommended Disposition (DE 127) of United States

 Magistrate Judge Hanly A. Ingram, addressing Defendant Jordan P. Moore’s guilty plea as to the

 lesser-included offense of the sole count of the Indictment (DE 9). DE 126 (Minutes). Defendant

 appeared before Judge Ingram on May 29, 2020. Id. After consenting to plead before a United

 States Magistrate Judge (DE 125) and after engaging in the full colloquy required by Rule 11,

 Moore proceeded to plead guilty. DE 127. Judge Ingram found Defendant competent to plead and

 that she did so in a knowing and voluntary fashion; he further found that an adequate factual basis

 supported the plea as to each essential element of the offense. Id. Accordingly, Judge Ingram

 recommended that the Court accept Defendant’s plea and adjudge her guilty of the lesser-included

 offense of the sole count of the Indictment. Id.

        Defendant had three days within which to object to Judge Ingram’s recommendation, and

 she has not done so. Nor has the United States objected. While this Court reviews de novo those

 portions of a Recommended Disposition to which a party objects, see 28 U.S.C. § 636(b)(1), it is

 not required to “review . . . a magistrate[] [judge’s] factual or legal conclusions, under a de novo

 or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct.



                                                    1
Case: 6:19-cr-00030-REW-HAI Doc #: 134 Filed: 06/04/20 Page: 2 of 2 - Page ID#: 450




 466, 472 (1985). When the parties do not object to the Magistrate Judge’s recommended

 disposition, they waive any right to review. See Fed. R. Crim. P. 59(b); United States v. White, 874

 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific objection to a particular

 aspect of a magistrate judge’s report and recommendation, we consider that issue forfeited on

 appeal.”); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he

 law in this Circuit is clear” that a party who fails to object to a magistrate judge’s recommendation

 forfeits his right to appeal its adoption).

         The Court thus ADOPTS the Recommended Disposition (DE 127), accepts the plea, and

 ADJUDGES Jordan P. Moore guilty of the lesser-included offense of the sole count of the

 Indictment. An Order scheduling sentencing follows. Defendant remains detained per prior Orders.

         This the 4th day of June, 2020.




                                                   2
